Opinion by
Mr. Chief Justice Sterrett,
This case was argued with Goorin v. The Allegheny Traction Co., Appellant, and the Pittsburg & Birmingham Traction Co., No. 60, Oct. T., 1896, ante, 327, in which an opinion has *334just been filed. Both appeals are from the same judgment and involve substantially the same questions. For reasons given in the opinion referred to, we think the judgment should not be disturbed. There is nothing in either of the specifications that calls for further comment.
Judgment affirmed.